Citation Nr: 1738619	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  13-28 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a compensable disability rating for bilateral hearing loss prior to June 27, 2016.

2.  Entitlement to a compensable disability rating for bilateral hearing loss from June 27, 2016.


REPRESENTATION

Appellant represented by:	John Dorrity, Ocean County Veterans Bureau


WITNESS AT HEARING ON APPEAL

The Veteran and his wife.



ATTORNEY FOR THE BOARD

P. Meehan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to February 1968.

This appeal comes before the Board of veteran's Appeals (Board) from an April 2012 rating decision of the Regional Office (RO) in Newark, New Jersey.

In November 2016, the Veteran presented testimony at a Board hearing, chaired via videoconference by the undersigned Veterans Law Judge and accepted such hearing in lieu of an in-person hearing before a Member of the Board.  See 38 C.F.R. § 20.700(e) (2016).  A transcript of the hearing is associated with the claims file.

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The issue of whether a compensable disability rating is warranted from June 27, 2016, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's bilateral hearing loss has been manifested by no worse than level I hearing in the right ear and level I hearing in the left ear for the period on appeal prior to June 27, 2016.


CONCLUSION OF LAW

The criteria for a (compensable) disability rating for bilateral hearing loss have not been met for the period on appeal prior to June 27, 2016.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.85, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. See 38 U.S.C. A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589   (1991).  Nevertheless, where a veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119   (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenman v. Principi, 3 Vet. App. 345 (1992).  The rating schedule establishes 11 auditory hearing acuity levels based on average pure tone thresholds and speech discrimination.  See 38 C.F.R. §§ 4.85. When the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) is 55 decibels or more, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  When the pure tone threshold is 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the higher Roman numeral. Each ear will be evaluated separately.  38 C.F.R. § 4.86.

The Veteran filed a claim in November 2011, arguing that he suffers from bilateral hearing loss caused by working around noisy equipment during service.

An April 2012 VA Auditory Assessment reveals the following pure tone thresholds in decibels:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
25
25
30
45
31
LEFT
25
50
70
70
54

Speech recognition ability was found to be 100 percent in the right ear and 94 percent in the left ear.  The average decibel loss was 54 in the left ear and 31 in the right ear.  Applying these values to Table VI results in level I in the right ear and level I in the left ear.  As each of the four frequencies is not 55 decibels or more, and as neither ear registers 70 decibels or more at 2000 Hertz, use of Table VIA is not indicated.  Application to Table VII at 38 C.F.R. § 4.85  produces a 0 percent rating.

A February 2014 VA Auditory Assessment reveals the following pure tone thresholds in decibels:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
25
30
30
35
34
LEFT
25
55
70
65
54

Speech recognition ability was found to be 96 percent in the right ear and of 94 percent in the left ear.  The average decibel loss was 54 in the left ear and 34 in the right ear.  Applying these values to Table VI results in level I in the right ear and level I in the left ear.  As each of the four frequencies is not 55 decibels or more, and as neither ear registers 70 decibels or more at 2000 Hertz, use of Table VIA is again not indicated.  Application to Table VII at 38 C.F.R. § 4.85  produces a 0 percent rating.

At his November 2016 hearing, the Veteran explained that he works as a school teacher and that his hearing loss impacts his work because it becomes tough to hear his students when they give answers.  He also noted that his hearing has impacted his personal life, as he argues with his spouse about his hearing loss, and is sometimes unable to hear his children and grandchildren.

Based upon the evidence of record, the Board finds the Veteran's service-connected bilateral hearing loss is manifested by no worse than Level I hearing acuity in each ear for the period on appeal prior to June 26, 2016. The audiometric testing upon VA examination is shown to have adequately evaluated the Veteran's hearing ability consistent with VA regulations.  It is clearly contemplated that a compensable hearing loss disability would result in some degree of communication impairment and limit some activities.  The Veteran has reported having had difficulty understanding speech, but overall the findings and opinions do not demonstrate that a more severe disability than reflected by the present ratings exists under the conditions of daily life.  See Martinak v. Nicholson, 21 Vet. App. 447, 454 (2007).  Therefore, the claim for an increased rating for this disability is denied.  The preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.


ORDER

Entitlement to a compensable disability rating for bilateral hearing loss prior to June 27, 2016, is denied.


REMAND

A June 27, 2016, VA audiological evaluation noted that the Veteran's "hearing sensitivity is essentially stable with a significant decreased at 2KHz [of the right ear] only since previous audiological exam."  An "Auditory Assessment revealed:  [right ear]= Hearing is [within normal limits] 250-500Hz, sloping from a mild to moderate SNHL, thereafter.  [Left ear]= Hearing is [within normal limits] 250-500Hz, sloping from a mild to essentially moderately-severe SNHL, thereafter.  Speech Recognition Scores: Excellent [right ear], Fair [left ear]."  However, this documentation did not specify the specific puretone thresholds and speech discrimination scores as is required to rate the Veteran's hearing impairment. In order for the Board to have an accurate understanding of the Veteran's current disability, the audiogram corresponding to this auditory assessment must be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Associate the June 27, 2016, audiogram with documentation of pure tone thresholds and speech recognition scores with the Veteran's claims file.

2.  If the June 27, 2016 audiogram is not available, afford the Veteran a VA examination for bilateral hearing loss to assess the current state of his disability.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The examiner should identify and completely describe all current symptomatology.  The claims folder must be made available to the examiner for review.

3.  Upon completion of the above development and any additional development deemed necessary, readjudicate the claim.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


